Citation Nr: 1009202	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for posttraumatic stress 
disorder (PTSD), and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2007, a statement 
of the case was issued in April 2008, and a substantive 
appeal was received in June 2008.

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in December 
2004 and notified the Veteran of its decision at that time; 
he did not appeal.

2.  Certain evidence received since the December 2004 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's December 2004 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2009).

2.  As new and material evidence has been received since the 
RO's December 2004 rating decision, the requirements to 
reopen the Veteran's claim of entitlement to service 
connection for a PTSD are met.  38 U.S.C.A §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO had previously denied service connection for PTSD in 
December 2004 and notified the Veteran of its decision at 
that time.  However, the Veteran did not file a timely notice 
of disagreement, and that decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  To reopen the claim, new and 
material evidence must be received.  38 U.S.C.A. § 5108.

The claim to reopen was received in February 2006.  The 
applicable provisions concerning new and material evidence 
from 38 C.F.R. § 3.156(a) are:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

At the time of the December 2004 decision, the evidence 
showed no psychiatric treatment or diagnosis in service.  
There was a diagnosis of PTSD post-service in 2003.  The 
medical records did not relate the PTSD diagnosis to service, 
and the Veteran had not clearly described any in-service 
stressors.  The RO denied the Veteran's claim in December 
2004 on the basis that no mental disability was shown in 
service, the Veteran did not respond to a request for 
stressor information, and the medical evidence did not link 
his current symptoms to a verified in-service stressor.   

There is now of record a March 2007 VA treatment record from 
a health care provider who diagnosed the Veteran with PTSD 
after considering his in-service history and a PTSD symptom 
checklist.  Also, the Veteran described claimed in-service 
stressors in July 2006.  This evidence is new and material as 
it goes to an unestablished fact necessary for the PTSD 
claim.  Therefore, the claim is reopened.  Any deficiencies 
in the notice required by Kent v. Nicholson, 20 Vet. App. 1 
(2006), are harmless, as the claim has been reopened.

Although the claim is reopened, the Board will not decide 
this claim on the merits now.  Instead, the claim is remanded 
for additional development, as discussed below.


ORDER

The claim for service connection for PTSD is reopened based 
on new and material evidence.  To this extent only, the 
appeal is granted.


REMAND

The Board finds that additional development should be 
undertaken before considering the merits of the claim for 
service connection for PTSD.

A November 2003 VA counseling medical record contained in the 
Veteran's claims folder indicates that the Veteran had had a 
Social Security Administration (SSA) claim denied.  He was 
waiting for a SSA hearing in August 2004.  His most recent VA 
treatment contained in the claims folder is dated in May 
2007.  VA has a duty to obtain relevant SSA and VA records.  

The Veteran indicated in July 2006 that on August 15, 1971, 
he was leaving Long Binh to go to Vung Tau for in-country 
R&R.  While driving down, he was caught in a crossfire and 
they were held up for at least an hour before they could 
escape.  There was small arms fire and artillery fire which 
kept up for about an hour.  In a March 2007 VA medical 
record, seemingly the same incident is described as a 
firefight going off to the side of the road with mortars 
being shot over their heads.  They went off to the side of 
the road and hid there since they were not armed.  The RO 
determined in January 2007 that it could not attempt to 
verify this claimed stressor because the Veteran listed his 
unit only as "inventory control center".  However, his 
service personnel records show that he was a Sr Stk Con Acct 
Sp for the HHC USAICCV USARPAC-Vietnam at that time.  
Attempts should be made to verify this claimed stressor.  If 
it or any other claimed stressor is verified, a VA 
examination as described below should be performed.  See 
38 C.F.R. § 3.159.

It appears that the Veteran has also described his unit being 
fired upon in Long Binh beginning about February "1970."  
However, it appears that the Veteran was in Vietnam from 
February 1971 to January 1972.  Therefore, the claimed 
stressor should be researched for the several months 
beginning February 1971 at Long Binh.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
action to request all available records 
from SSA.  

2.  The RO should take appropriate 
action to request verification of the 
following claimed stressors:

     a)  coming under fire frequently 
at Long Binh beginning in February 
1971.

     b)  a firefight with small arms 
and mortars along the road near Long 
Binh going to Vung Tau on August 15, 
1971.

3.  If, and only, if a claimed stressor 
is corroborated, the Veteran should be 
scheduled for a VA PTSD examination.  
It is imperative that the claims file 
be made available to the examiner and 
that the examiner be informed of the 
details of the corroborated 
stressor(s).  Any indicated special 
tests or studies should be conducted.  
The examiner should clearly report 
whether the Veteran has PTSD related to 
a claimed stressor. 

4.  Thereafter, the RO should again 
consider the Veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


